                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     E&B NATURAL RESOURCES MANAGEMENT                    CASE NO. 18-cv-05857-YGR
                                         CORPORATION, ET AL.,
                                   7
                                                        Plaintiffs,                          ORDER GRANTING MOTION TO DISMISS
                                   8                                                         WITH LEAVE TO AMEND
                                                  vs.
                                   9                                                         Re: Dkt. No. 20
                                         COUNTY OF ALAMEDA, ET AL.,
                                  10
                                                        Defendants.
                                  11

                                  12          Plaintiffs E&B Natural Resources Management Corporation (“E&B”), Laurie Volm,
Northern District of California
 United States District Court




                                  13   Sharyl G. Bloom, Richard S. Bloom, James C. Roth, Dolores D. Michaelson, and Michael Karpe
                                  14   bring the instant action against the County of Alameda (the “County”) and the Alameda County
                                  15   Board of Supervisors (the “Board”) (together, “County Defendants”) in connection with County
                                  16   Defendants’ decision not to renew two conditional use permits (“CUPs”) which County
                                  17   Defendants contend are predicates for E&B’s continued operations at the Livermore Oil Field.
                                  18   Plaintiffs assert six claims for relief, only one of which is federal, namely the third claim for
                                  19   “Violation of Federally Protected Civil Rights (42 U.S.C. §§ 1983, et seq.).” (See Dkt. No. 1
                                  20   (“Compl.”) at 16.)1 County Defendants have filed a motion to dismiss plaintiffs’ complaint under
                                  21   Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6). (Dkt. No. 20 (“MTD”).)2
                                  22
                                              1
                                  23             The other five are for vested rights/equitable estoppel; writ of administrative mandamus,
                                       Cal. Civ. Proc. Code § 1094.5; inverse condemnation, U.S. Const. Amend. V, Cal. Const. art. I,
                                  24   § 19; regulatory taking, U.S. Const. Amend. V, Cal. Const. art. I, § 19; and declaratory relief,
                                       28 U.S.C. § 2202. See generally Compl. While some of these claims reference the United States
                                  25   Constitution, plaintiffs clarify that these are in fact state-law claims. See Opposition to MTD
                                       (“Opp.”) at 7, Dkt. No. 24 (arguing that the Court has original jurisdiction over the Section 1983
                                  26   claims only and that supplemental jurisdiction exists over plaintiffs’ “other state law claims”).
                                       With respect to plaintiffs’ claim for “declaratory relief,” (Compl. at 19–20), the Court notes that
                                  27   declaratory relief is a remedy, not a separate cause of action.
                                              2
                                  28            The Court previously vacated the hearing on the motion pursuant to Federal Rule of
                                       Civil Procedure 78(b) and Civil Local Rule 7-1(b). See Dkt. No. 29.
                                   1          Having carefully considered the papers submitted and the pleadings in this action, and for

                                   2   the reasons set forth below, the Court finds that until the threshold issue of whether a federal claim

                                   3   is adequately stated is resolved, it will not exercise supplemental jurisdiction over the state-law

                                   4   claims. Accordingly, the Court GRANTS the motion to dismiss WITH LEAVE TO AMEND.

                                   5   III.    SUMMARY OF RELEVANT ALLEGATIONS

                                   6          The Livermore Oil Field is an oil extraction and production facility that has been in

                                   7   operation since 1966. (Compl. ¶ 1.) The County’s General Plan for this geographic area, the East

                                   8   County Area Plan, designates the three parcels which make up the Livermore Oil Field as “Large

                                   9   Parcel Agriculture.” (Id. ¶ 18.) Under the County’s Oil and Gas Ordinance, County Code

                                  10   § 17.06.040(H), “[d]rilling for and removal of oil, gas or other hydrocarbon substances” is

                                  11   permitted in areas zoned “A” for “Agricultural” use with a CUP. (Id. (internal quotation marks

                                  12   omitted).)
Northern District of California
 United States District Court




                                  13          E&B contends that it, or its predecessors, has been pumping oil at the Livermore Oil Field

                                  14   since 1966. (Id. ¶ 21.) Specifically, E&B operates nine wells and production equipment, capable

                                  15   of producing 20-30 barrels of oil per day. (Id. ¶ 20.) These operations began in 1966 when the

                                  16   original operator, McCulloch Oil Corporation (“McCulloch”), submitted Notices of Intention to

                                  17   Drill New Wells to the California Department of Conservation, Division of Oil, Gas and

                                  18   Geothermal Resources (“DOGGR”) in December of that year and again in April 1967. (Id. ¶ 21.)

                                  19   The original CUPs for the Livermore Oil Field were issued to McCulloch in August 1967. (Id. ¶

                                  20   22.) Since then, McCulloch and its successors-in-interest, including E&B, obtained renewal CUPs

                                  21   from County Defendants and have continuously operated the oil wells and production equipment

                                  22   at the Livermore Oil Field. (Id.)

                                  23          In July and October 2017, E&B submitted two applications for renewal of CUPs, one

                                  24   known as the “GIG Lease CUP” and the other known as the “Nissen Lease CUP.” (Id. ¶¶ 23, 24.)

                                  25   A third CUP, known as the “Schenone Lease CUP,” remains valid at this time, but its operation

                                  26   depends upon at least one of the other two CUPs. (Id. ¶ 23.)

                                  27          Plaintiffs allege that the Alameda County East County Board of Zoning Adjustments

                                  28   (“BZA”) held two public hearings to consider jointly the two CUP renewal applications, one on
                                                                                         2
                                   1   February 22, 2018 and the second on May 24, 2018. (Id. ¶¶ 26, 27.) The BZA heard public

                                   2   comment, and deliberations were held with respect to both hearings. (Id.) Following the second

                                   3   hearing, the BZA conditionally approved the CUPs for the Livermore Oil Field. (Id. ¶ 27.) The

                                   4   BZA found that: First, public need required renewal of the CUPs. Second, E&B’s use of the

                                   5   Livermore Oil Field (i) was compatible with surrounding agricultural uses and sufficiently distant

                                   6   from urban uses; (ii) would not cause detriment to either the surrounding properties or the general

                                   7   public; (iii) was consistent with the East County Area Plan and the Zoning Ordinance; and (iv)

                                   8   would continue to meet the requirements of the County and DOGGR. (Id. ¶ 28.)

                                   9          On June 1, 2018, the Center for Biological Diversity (“CBD”) filed an appeal of the BZA’s

                                  10   conditional approval of the CUPs to the Board, requesting that the Board reverse the BZA’s

                                  11   decision and deny the CUPs. (Id. ¶ 29.) The appeal was based both on various allegations about

                                  12   the Livermore Oil Field, including E&B’s alleged history of environmental violations, and more
Northern District of California
 United States District Court




                                  13   general arguments about fossil fuel extraction. (Id. ¶ 31.) E&B timely and comprehensively

                                  14   responded to each of CBD’s allegations with technical and scientific evidence. (Id. ¶ 32.)

                                  15          At a hearing on July 24, 2018, the Board heard the appeal by CBD, and after “extensive

                                  16   public comment and very little Board deliberation,” voted to approve the appeal and deny the two

                                  17   CUP applications. (Id. ¶ 34.) Plaintiffs allege that, without any evidentiary basis, the Board

                                  18   determined that E&B’s use was not required by public need or compatible with agricultural use

                                  19   due to the risk of groundwater contamination, and that E&B’s use could cause serious detriment to

                                  20   the surrounding properties or the general public. (Id. ¶ 35(a)–(c).) According to plaintiffs, such

                                  21   findings were “arbitrary and capricious” and “contradicted by established facts, scientific evidence

                                  22   and actual experience.” (Id. ¶ 36.)

                                  23          Plaintiffs filed the instant action on September 24, 2018. Relevant here, plaintiffs allege as

                                  24   follows:
                                               48.     Plaintiffs are informed and believe and thereon allege that at all times herein
                                  25       mentioned [County] Defendants were acting under, or purporting to act under, the color of
                                  26       state law and were implementing their purported official policy and the County Code, and
                                           that [County] Defendants themselves are the highest-level ultimate decision-makers whose
                                  27       conduct resulted in the constitutional violations alleged herein.

                                  28
                                                                                        3
                                   1             49.      Defendants have deprived Plaintiffs of Property or of property interests, in
                                             violation of federal and state law. 42 U.S.C. § 1983 protects against municipal actions that
                                   2
                                             violate a property owner’s constitutional rights, including actions that violate a property
                                   3         owner’s rights to due process, equal protection of laws, and just compensation for the taking
                                   4         of property, under the Fifth and Fourteenth Amendments to the United States Constitution.

                                   5             50. [County] Defendants have acted in an arbitrary, unjustified, and unlawful manner;
                                             deliberately flouted the law and substantially impaired important legal rights secured to
                                   6         Plaintiffs; effectively denied to Plaintiffs the rights guaranteed to it [sic] under the
                                             Constitution of the United States and under the laws of the United States, including but not
                                   7         limited to the Plaintiffs’ rights to due process and equal protection of the laws, and just
                                             compensation for the taking of Property in violation of the Fifth and Fourteenth Amendments
                                   8
                                             to the United States Constitution.
                                   9
                                                 51. As a direct and proximate result of [County] Defendants’ conduct, Plaintiffs have
                                  10         been deprived of civil rights in violation of 42 U.S.C. §§ 1983, et seq., and Plaintiffs have
                                             been subjected to great and irreparable injury, which may be properly remedied by injunctive
                                  11         relief, restraining and enjoining [County] Defendants from acting in the manner as set forth
                                             above, and Plaintiffs have sustained or will sustain damages as a result of [County]
                                  12
Northern District of California




                                             Defendants’ unlawful conduct, in an amount according to proof.
 United States District Court




                                  13
                                                 52. Accordingly, Plaintiffs are entitled to relief, pursuant to 42 U.S.C. §§ 1983, et seq.,
                                  14         as well as attorneys’ fees and costs to the extent permitted by law. 42 U.S.C. § 1988.

                                  15   (Id. ¶¶ 48 –52 (last emphasis supplied).)

                                  16   IV.      LEGAL STANDARDS
                                  17            A.      Rule 12(b)(1)
                                  18            “If the court determines at any time that it lacks subject-matter jurisdiction, the court must
                                  19   dismiss the action.” Fed. R. Civ. P. 12(h)(3). A defendant may raise the defense of lack of subject
                                  20   matter jurisdiction by motion pursuant to Federal Rule of Civil Procedure 12(b)(1). The party
                                  21   asserting jurisdiction always bears the burden of establishing subject matter jurisdiction.
                                  22   Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994).
                                  23            B.      Rule 12(b)(6)
                                  24            A complaint must contain “a short and plain statement of the claim showing that the
                                  25   pleader is entitled to relief,” Fed. R. Civ. P. 8(a)(2), in order to “give the defendant fair notice of
                                  26   what the . . . claim is and the grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S.
                                  27   544, 555 (2007) (citation omitted). “To survive a motion to dismiss, a complaint must contain
                                  28   sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.”
                                                                                            4
                                   1   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted). “A claim has

                                   2   facial plausibility when the plaintiff pleads factual content that allows the court to draw the

                                   3   reasonable inference that the defendant is liable for the misconduct alleged.” Id. “Dismissal

                                   4   under Rule 12(b)(6) is appropriate only where the complaint lacks a cognizable legal theory or

                                   5   sufficient facts to support a cognizable legal theory.” Mendiondo v. Centinela Hosp. Med. Ctr.,

                                   6   521 F.3d 1097, 1104 (9th Cir. 2008) (citation omitted). The Court must “accept all factual

                                   7   allegations in the complaint as true and construe the pleadings in the light most favorable to the

                                   8   nonmoving party.” Knievel v. ESPN, 393 F.3d 1068, 1072 (9th Cir. 2005).

                                   9   V.      DISCUSSION

                                  10           A.      Plaintiffs’ Monell Claim

                                  11           Because plaintiffs now clarify that the only federal claim asserted in their complaint is the

                                  12   42 U.S.C. § 1983 (“Section 1983”) claim, (Opp. at 7), the Court focuses its analysis on the
Northern District of California
 United States District Court




                                  13   sufficiency of the same. Whether the Court takes supplemental jurisdiction over the other four

                                  14   state-law claims is discretionary. See Carlsbad Tech., Inc. v. HIF Bio, Inc., 556 U.S. 635, 639

                                  15   (2009) (“With respect to supplemental jurisdiction . . . , a federal court has subject-matter

                                  16   jurisdiction over specified state-law claims, which it may (or may not) choose to exercise. . . . A

                                  17   district court’s decision whether to exercise that jurisdiction after dismissing every claim over

                                  18   which it had original jurisdiction is purely discretionary.”) (internal citation omitted).

                                  19           Section 1983 provides a cause of action against any person, including municipalities,

                                  20   counties, and subdivisions thereof, for the “deprivation of any rights, privileges, or immunities

                                  21   secured by the Constitution and laws[.]” 42 U.S.C. § 1983; Monell v. Dep’t of Soc. Servs. of N.Y.,

                                  22   436 U.S. 658, 690 (1978). To state a claim under Section 1983, a plaintiff must allege two

                                  23   elements: (1) that a right secured by the Constitution or laws of the United States was violated,

                                  24   and (2) that the alleged violation was committed by a person acting under the color of state law.

                                  25   West v. Atkins, 487 U.S. 42, 48 (1988). Additionally, if a plaintiff is seeking to establish that a

                                  26   municipal entity is liable for the alleged violation, then that plaintiff must also establish that the

                                  27   alleged violation was attributable to the enforcement of an official municipal policy, a permanent

                                  28   and well-settled practice, or a decision of a municipal official with final decision-making
                                                                                           5
                                   1   authority. See City of St. Louis v. Praprotnik, 485 U.S. 112, 127 (1988); Pembaur v. City of

                                   2   Cincinnati, 475 U.S. 469, 481–83 (1986); Castro v. Cty. of L.A., 797 F.3d 654, 670 (9th Cir.

                                   3   2015), on reh’g en banc, 833 F.3d 1060 (9th Cir. 2016).

                                   4              Specifically, in order for a municipality to be liable under Monell, plaintiffs must show

                                   5   that: “(1) they were deprived of their constitutional rights by defendants and their employees

                                   6   acting under color of state law; (2) that the defendants have customs or policies which ‘amount[]

                                   7   to deliberate indifference’ to their constitutional rights; and (3) that these policies are the ‘moving

                                   8   force behind the constitutional violation[s].’” Lee v. City of L.A., 250 F.3d 668, 681–82 (9th Cir.

                                   9   2001) (quoting Oviatt v. Pearce, 954 F.2d 1470, 1477 (9th Cir. 1992)), abrogated on other

                                  10   grounds by Twombly, 550 U.S. at 555.

                                  11              County Defendants argue principally that plaintiffs’ Section 1983 claims fail because: (i)

                                  12   neither the County nor the Board is a “person” for purposes of Section 1983; (ii) the Eleventh
Northern District of California
 United States District Court




                                  13   Amendment bars suits against the County and the Board; (iii) plaintiffs’ allegations regarding the

                                  14   constitutional violations they have suffered are insufficient; and (iv) plaintiffs have failed to allege

                                  15   that County Defendants had a policy of committing violations of constitutional rights. (See MTD

                                  16   at 10–12; Reply to Opp. to MTD (“Reply”) at 2–8.) The Court addresses each of the four grounds

                                  17   in turn.

                                  18                     1.      County Defendants are “persons” for purposes of Section 1983.
                                  19              County Defendants’ contention that they are not “persons” for purposes of Section 1983

                                  20   liability is based on a fundamental misunderstanding of basic Section 1983 principles. Namely,

                                  21   Monell established that “municipalities and other local governmental units . . . [are] among those

                                  22   persons to whom § 1983 applies,” but not on the basis of respondeat superior. Monell, 436 U.S.

                                  23   at 690, 691 (emphasis supplied); see also Edgerly v. City & Cty. of S.F., 599 F.3d 946, 960

                                  24   (9th Cir. 2010) (“Local government entities can be sued directly under § 1983 . . . .”) (internal

                                  25   quotation marks omitted); Bd. of Cty. Comm’rs v. Brown, 520 U.S. 397, 403 (1997) (“We have

                                  26   consistently refused to hold municipalities liable under a theory of respondeat superior.”).

                                  27              Counties are persons for purposes of Section 1983. See Thompson v. City of L.A., 885 F.2d

                                  28   1439, 1443 (9th Cir. 1989) (“[L]ocal governmental bodies, such as counties, are persons under
                                                                                            6
                                   1   § 1983 and therefore may be sued under the statute for constitutional injuries.”), overruled on

                                   2   other grounds by Bull v. City & Cty. of S.F., 595 F.3d 964 (9th Cir. 2010) (en banc); see also

                                   3   Jackson v. Barnes, 749 F.3d 755, 764 (9th Cir. 2014) (“[W]hen a California sheriff’s department

                                   4   performs the function of conducting criminal investigations, it is a county actor subject to suit

                                   5   under § 1983.”), cert denied, 135 S. Ct. 980 (2015). County Defendants’ contention that the

                                   6   United States Supreme Court in Monell did not define what it meant by “other local government

                                   7   units” ignores the foregoing authority and focuses on pre-Monell jurisprudence. (See Reply at 4.)

                                   8   Section 1983 claims are routinely allowed to proceed against counties and county boards of

                                   9   supervisors.3 Accordingly, County Defendants’ efforts to dismiss plaintiffs’ Section 1983 claims

                                  10   on the basis that they are not entities subject to liability under that statute fail.

                                  11                   2.      County Defendants do not enjoy Eleventh Amendment immunity.

                                  12           “The Eleventh amendment prohibits federal courts from hearing suits brought against an
Northern District of California
 United States District Court




                                  13   unconsenting state.” Brooks v. Sulphur Springs Valley Elec. Coop., 951 F.2d 1050, 1053 (9th Cir.

                                  14   1991) (emphasis supplied). It bars suit against state agencies, as well as those where the state

                                  15   itself is named as a defendant. See P.R. Aqueduct & Sewer Auth. v. Metcalf & Eddy, Inc., 506

                                  16   U.S. 139, 144 (1993); Beentjes v. Placer Cty. Air Pollution Control Dist., 397 F.3d 775, 777

                                  17   (9th Cir. 2005). The Eleventh Amendment also bars damages actions against state officials in

                                  18   their official capacity. See Flint v. Dennison, 488 F.3d 816, 824–25 (9th Cir. 2007); Dow v.

                                  19   Lawrence Livermore Nat’l Lab., 131 F.3d 836, 839 (9th Cir. 1997). Thus, County Defendants’

                                  20   argument that they are immune from suit under the Eleventh Amendment fails, as they have not

                                  21

                                  22           3
                                                While it is true that a governmental agency that is an arm of the state is not a person for
                                  23   purposes of Section 1983, see Howlett v. Rose, 496 U.S. 356, 365 (1990), County Defendants have
                                       made no efforts to address the Ninth Circuit’s five-factor test for making this determination,
                                  24   namely:

                                  25           [1] whether a monetary judgment would be satisfied out of state funds, [2] whether
                                               the entity performs central governmental functions, [3] whether the entity may sue
                                  26           or be sued, [4] whether the entity has the power to take property in its own name or
                                               only in the name of the state, and [5] the corporate status of the entity.
                                  27
                                       Hale v. Arizona, 993 F.2d 1387, 1399 (9th Cir. 1993) (en banc) (quoting Mitchell v. L.A. Cmty.
                                  28   Coll. Dist., 861 F.2d 198, 201 (9th Cir. 1988)). Thus, the Court assumes no basis exists to find
                                       that County Defendants are serving as state actors.
                                                                                        7
                                   1   shown that they qualify as state actors. (See supra at 7 n.3.)

                                   2           Moreover, the Supreme Court has squarely rejected County Defendants’ position. See Bd.

                                   3   of Trs. of Univ. of Ala. v. Garrett, 531 U.S. 356, 369 (2001) (“[T]he Eleventh Amendment does

                                   4   not extend its immunity to units of local government.”); Mt. Healthy City Sch. Dist. Bd. of Educ. v.

                                   5   Doyle, 429 U.S. 274, 280 (1977) (“The bar of the Eleventh Amendment to suit in federal courts

                                   6   extends to States and state officials in appropriate circumstances . . . but does not extend to

                                   7   counties and similar municipal corporations.”); Beentjes, 397 F.3d at 777 (“The [Supreme] Court,

                                   8   however, has consistently refused to construe the Amendment to afford protection to political

                                   9   subdivisions such as counties and municipalities, even though such entities exercise a slice of state

                                  10   power.”) (internal quotation marks omitted). County Defendants’ argument that plaintiffs’ Section

                                  11   1983 claims should be dismissed pursuant to the Eleventh Amendment therefore fails.

                                  12                   3.      Plaintiffs do not show that their constitutional rights were violated.
Northern District of California
 United States District Court




                                  13           Absent a constitutional violation, no basis exists to hold County Defendants liable under

                                  14   Monell. See Villegas v. Gilroy Garlic Festival Ass’n, 541 F.3d 950, 957 (9th Cir. 2008) (where

                                  15   “there is no constitutional violation, there can be no municipal liability”); Scott v. Henrich, 39

                                  16   F.3d 912, 916 (9th Cir. 1994) (“While the liability of municipalities doesn’t turn on the liability of

                                  17   individual officers, it is contingent on a violation of constitutional rights.”).

                                  18           Plaintiffs clarify that their Section 1983 claims against County Defendants are based on

                                  19   violations of their “due process and equal protection” rights. (Opp. at 16; see also generally id. at

                                  20   14–16.) However, rather than pleading specific factual allegations amounting to violations of such

                                  21   rights, plaintiffs make conclusory statements about County Defendants’ conduct. (See supra at 4

                                  22   (citing Compl. ¶¶ 49, 50).) This is insufficient. Moreover, plaintiffs do nothing to illuminate any

                                  23   kind of constitutional claim. They do not specify whether the asserted due process violations are

                                  24   of a procedural or substantive nature, nor do they allege membership in a protected class.

                                  25   Plaintiffs’ bare assertions thus leave open the question of whether County Defendants committed

                                  26   an underlying constitutional violation. Accordingly, the complaint does not state a viable Section

                                  27   1983 claim for municipal liability. County Defendants’ motion is granted on this basis.

                                  28
                                                                                           8
                                   1                  4.      Plaintiffs do not show that County Defendants had a policy of committing
                                                              violations of constitutional rights.
                                   2

                                   3          Even if plaintiffs’ conclusory due process and equal protection allegations were sufficient

                                   4   to allege constitutional violations, the complaint does not allege the existence of any policy, much

                                   5   less one that could have caused the vague constitutional violations that are alleged as required

                                   6   under Monell. The vague reference to County Defendants’ “purported official policy” is

                                   7   insufficient, (Compl. ¶ 48), as is the conclusory assertion that County Defendants are “the highest-

                                   8   level ultimate decision-makers” to the extent County Defendants base their municipal liability

                                   9   theory on a decision of a municipal official with final decision-making authority. (Id.) Rather,

                                  10   plaintiffs allege constitutional violations arising from isolated events surrounding County

                                  11   Defendants’ decision not to renew the two specific CUPs at issue in this action. See Picray v.

                                  12   Sealock, 138 F.3d 767, 772 (9th Cir. 1998) (“Proof of random acts or isolated events does not
Northern District of California
 United States District Court




                                  13   satisfy the plaintiff’s burden to establish a policy or custom [under Section 1983].”); Thompson,

                                  14   885 F.2d at 1443–44 (same). Because plaintiffs do not point to any specific policy that led to their

                                  15   alleged deprivations, they have also not shown the final two elements of their Monell claim,

                                  16   namely that the policy “amounts to deliberate indifference” of their rights and that it is the

                                  17   “moving force behind the constitutional violation[s].” Lee, 250 F.3d at 681–82 (internal quotation

                                  18   marks omitted). The complaint’s Section 1983 claims against County Defendants are subject to

                                  19   dismissal on this additional ground.

                                  20          Accordingly, County Defendants’ motion to dismiss plaintiffs’ Section 1983 claims

                                  21   pursuant to Rule 12(b)(6) is GRANTED.

                                  22          B.      Plaintiffs’ State Law Claims

                                  23          As plaintiffs concede, all of their remaining claims are predicated upon California state

                                  24   law, namely: vested rights/equitable estoppel, writ of mandamus, inverse condemnation, and

                                  25   regulatory taking. (See Opp. at 16–22; see also id. at 7.) A district court may decline to exercise

                                  26   supplemental jurisdiction if it has dismissed all claims over which it has original jurisdiction.

                                  27   28 U.S.C. § 1367(c)(3); Sanford v. MemberWorks, Inc., 625 F.3d 550, 561 (9th Cir. 2010). “‘[I]n

                                  28   the usual case in which all federal law claims are eliminated before trial, the balance of factors to
                                                                                         9
                                   1   be considered under the pendent jurisdiction doctrine—judicial economy, convenience, fairness,

                                   2   and comity—will point toward declining to exercise jurisdiction over the remaining state-law

                                   3   claims.’” Sanford, 625 F.3d at 561 (quoting Carnegie-Mellon Univ. v. Cohill, 484 U.S, 343, 350

                                   4   n.7 (1988)).

                                   5          Having now dismissed the sole federal claim alleged against County Defendants, the Court

                                   6   declines to assert supplemental jurisdiction over plaintiffs’ remaining claims at this juncture and

                                   7   DISMISSES those claims under Rule 12(b)(1). The Court defers ruling on them unless and until a

                                   8   federal claim is properly alleged. The Court therefore does not address the parties’ arguments

                                   9   regarding plaintiffs’ state-law claims at this juncture.

                                  10   VI.    CONCLUSION

                                  11          For the foregoing reasons, County Defendants’ motion to dismiss pursuant to Rule

                                  12   12(b)(6) is GRANTED as to plaintiffs’ Section 1983 claims. The Court declines to assert
Northern District of California
 United States District Court




                                  13   supplemental jurisdiction over the remaining state-law claims and DISMISSES the same under Rule

                                  14   12(b)(1). Although the Court harbors doubts that plaintiffs can cure the deficiencies outlined

                                  15   above given the nature of their allegations, in an abundance of caution, and because the Court has

                                  16   not provided plaintiffs with a prior opportunity to amend, plaintiffs are given LEAVE TO AMEND.

                                  17          Plaintiffs may file an amended complaint by no later than Monday, May 6, 2019. Any

                                  18   response thereto shall be filed fourteen (14) days thereafter. If an amended complaint is not filed,

                                  19   the case will be dismissed and the file closed.

                                  20          This Order terminates Docket Number 20.

                                  21          IT IS SO ORDERED.

                                  22

                                  23   Dated: April 12, 2019
                                                                                                    YVONNE GONZALEZ ROGERS
                                  24                                                           UNITED STATES DISTRICT COURT JUDGE
                                  25

                                  26

                                  27

                                  28
                                                                                          10
